DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-22 and 26-30 are pending in this Office Action.
Claims 1-22 and 26-30 are elected without traverse.
Claims 23-25 are canceled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22 and 26-30, drawn to a mobile device using an application to render a sequence of interfaces, classified in H04L47/824.
II. Claims 23-25, drawn to a user device using a web browser to render a flow of web pages, classified in G06F21/128.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The combination in claims 1-22 and 26-30 has utility such as the portable or mobile terminals. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 23-25 because the user device using a web browser to render a flow of web pages in the claimed subcombination are not required by the claimed combination. The subcombination in claims 23-25 has separate utility such as interacting with a web browser. 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election of group/invention I without traverse in the reply filed on 02/11/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019, 01/17/2020, and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 12/13/2019 have been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/359,859, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (Application No. 16/714,674).  
Claims 1 and 26 recite “… web resource running on a server.” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 1 and 26 recite “identifying, based on the user input data, ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 1 and 26 recite “determining, based on the user input data, ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claim 1 recites “transmitting … and instructions to direct the web-enabled application to: ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 1 and 26 recite “… an information repository associated with the mobile device ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 1 and 26 recite “… retrieved from the information repository ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the 
Claim 12 recites “… web resource hosted on a server ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claim 12 recites “… determine, based on the user input data, ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claim 12 recites “receiving, from the server, … instruction for: ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claim 12 recites “… an information repository associated with the mobile device ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 5 and 16 recite “… transmitting the instructions to the mobile device further comprises transmitting an instruction to direct the web-enabled application ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 6, 17, and 30 recite “… CSS file, script, … code object, ….” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 10 and 21 recite “the information repository is a memory or a cache associated with the mobile device.” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claims 11 and 22 recites “wherein (i) the web resource is a web site and the server is a web server, or (ii) the web resource is a programmatic interface and the server is an application server.” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
Claim 27 recites “wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application.” The Instant Application (Application No. 16/714,674) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  
This application repeats a substantial portion of prior Application No. 11/359,859, filed 02/22/2006, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. The application includes a different Abstract that the one presented in the prior application. Furthermore, the currently application does not included the Field from the prior application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,659,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-30 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-23 of U.S. Patent No. US 7,659,905.
Instant Application (Appl. No. 16/714,674)
U.S. Patent No. US 7,659,905
Claims 1, 12, 26. A computer-implemented method for pre-fetching data, the method comprising:
receiving user input data over a network from a web-enabled application running on a mobile device, 
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server;
identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface in the sequence of interfaces;
determining, based on the user input data, a second set of objects for enabling 
wherein the second interface is subsequent to the first interface in the sequence of interfaces;
transmitting, over the network and to the mobile device, the first set of objects and instructions to direct the web-enabled application to:
(i)    render, using the first set of objects, the first interface in the web-enabled application,
(ii)    receive and store the second set of objects in an information repository associated with the mobile device, and
(iii)    in response to a user input, render, using the second set of objects, the second interface in the web-enabled application, 


Claims 2, 13. The computer-implemented method of claim 1, 
further comprising predicting, responsive to receiving the user input data, that the second interface is one of a set of possible next interfaces in the sequence of interfaces, 
wherein the second set of objects are determined based at least on the predicting.

Claims 3, 14. The computer-implemented method of claim 2, 
wherein the predicting is based on an analysis of most frequently rendered interfaces.




3, 8, 12, 17. The method of claim 2 further including determining which of the plurality of other web pages is most frequently viewed and retrieving and storing some or all of the web pages from at least one of the most frequently viewed other web pages.    

4, 18. The method of claim 1 wherein the web page stored is stored in a local memory device of the user device which the user uses to view the web page. 

5, 9, 14, 19. The method of claim 1 further including, after a request is received from a user to view the other web pages, retrieving further data which is used in conjunction with the stored 

6, 15. A method of pre-fetching in a network, the method including: receiving a request from a user to display a first web page to the user, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation; transmitting the first web page to a user device to be viewed by the user; transmitting at least one of the other web pages to the user device to be stored in a memory device before a request is received from the user to view the other web pages. 

7, 11. The method of claim 6 wherein the first web page is upstream of a plurality of other web pages in a plurality of page flows. 



9. The method of claim 6 further including, after a request is received from a user to view the other web pages, transmitting further data which is used in conjunction with the stored other web pages for the display to the user. 

10, 20, 21, 23. A system including: a display module to display a first web page to a user, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation; a memory device; a communication module to receive at least some of the other web pages before receiving a request from the user to view 

13. The system of claim 10 wherein the memory device is a local memory device of a user device which the user uses to view the web pages.

16. The system of claim 15 wherein the transmitting module transmits first web page to a user in which the first web page is upstream of a plurality of other web pages in plurality of page flows.




wherein the user input data corresponds to a request for results that are 
wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category.



wherein transmitting the instructions to the mobile device further comprises transmitting an instruction to direct the web-enabled application to receive and store the second set of objects on the mobile device after the web-enabled application renders the first interface.
	
4, 18. The method of claim 1 wherein the web page stored is stored in a local memory device of the user device which the user uses to view the web page.
Claims 6, 17, 30. The computer-implemented method of claim 1, 
wherein the first set of objects comprises at least one of a web page, CSS file, script, program, code object, image, 
wherein the second set of objects comprises at least one of a web page, CSS file, script, program, code object, image, digital media file, URL, JavaScript data, or link.




wherein the user input data corresponds to a text-based query, and 
the first set of objects and second set of objects are determined to be responsive to the text-based query.

1, 22. A method of pre-fetching data in a network, the method including: processing a first web page at a user device, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation; responsive to the processing of the first web page at the user device, retrieving at least one of the other web pages; storing the retrieved other web page at the user device; and after receiving a request from the user, 


wherein the user input data corresponds to a request for results matching a user-specified category, and 
the first set of objects and second set of objects are determined in response to the request for results.

1, 22. A method of pre-fetching data in a network, the method including: processing a first web page at a user device, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation; responsive to the processing of the first web page at the user device, retrieving at least one of the other web pages; storing the retrieved other web page at the user device; and after receiving a request from the user, processing the stored other web page at the user device.  

Claims 9, 20, 29. The computer-implemented method of claim 1, 
wherein the user input data corresponds to a request to advance to a next 
the first set of objects and second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces.	




wherein the information repository is a memory or a cache associated with the mobile device.

4, 18. The method of claim 1 wherein the web page stored is stored in a local memory device of the user device which the user uses to view the web page.
Claims 11, 22. The computer-implemented method of claim 1, 
wherein (i) the web resource is a web site and the server is a web server, or (ii) the web resource is a programmatic interface and the server is an application server.

1, 22. A method of pre-fetching data in a network, the method including: processing a first web page at a user device, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation; responsive to the 


wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application.

1, 22. A method of pre-fetching data in a network, the method including: processing a first web page at a user device, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation; responsive to the processing of the first web page at the user device, retrieving at least one of the other web pages; storing the retrieved other web page at the user device; and after receiving a request from the user, processing the stored other web page at the user device.  



Claims 1-23


Claims 1-22 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,884,827. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-30 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-26 of U.S. Patent No. US 7,884,827.
Instant Application (Appl. No. 16/714,674)
U.S. Patent No. US 7,884,827
Claims 1, 12, 26. A computer-implemented method for pre-fetching data, the method comprising:
receiving user input data over a network from a web-enabled application running on a mobile device, 
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server;
identifying, based on the user input data, a first set of objects for enabling the web-
determining, based on the user input data, a second set of objects for enabling the web-enabled application to render a second interface in the sequence of interfaces, 
wherein the second interface is subsequent to the first interface in the sequence of interfaces;
transmitting, over the network and to the mobile device, the first set of objects and instructions to direct the web-enabled application to:
(i)    render, using the first set of objects, the first interface in the web-enabled application,
(ii)    receive and store the second set of objects in an information repository associated with the mobile device, and
(iii)    in response to a user input, render, using the second set of 
wherein the second set of objects is retrieved from the information repository.

Claims 2, 13. The computer-implemented method of claim 1, 
further comprising predicting, responsive to receiving the user input data, that the second interface is one of a set of possible next interfaces in the sequence of interfaces, 
wherein the second set of objects are determined based at least on the predicting.





2. The processor-implemented method of claim 1, further comprising processing the second web page after receiving a request from the user device. 

3, 7, 20. The processor-implemented method of claim 1, further comprising determining which of the plurality of web pages are most frequently viewed and retrieving the second page from the most frequently viewed web pages. 

4, 14, 19. The processor-implemented method of claim 1, wherein the second web page is stored in a local memory device of the user device which is used to view the web pages. 

5. The processor-implemented method of claim 1, further comprising, retrieving further data to be used in conjunction with the second web page for display to a user. 

6. A processor-implemented method comprising: determining a page flow based on an observation of a user navigation of a plurality of web pages; receiving a request from a user device to display a first web page, the first web page being upstream of other web pages in the page flow; and transmitting the first web page and a second web page that is downstream of the first web page in the page flow to the user device, the second web page to be transmitted before receiving a request for the second web page and to be stored in the user device. 



9, 22, 25. A processor-implemented method comprising: displaying a first web page to a user, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation of a plurality of web pages; receiving a second web page that is downstream of the first web page in the page flow from a server before receiving a request from the user to view the second web page; storing the second web page in a memory device; and displaying, in response to the request from the user, the second web page, using the page flow. 

10, 13. The processor-implemented method of claim 9, further comprising receiving the request from the user to view the second web page. 

11. The processor-implemented method of claim 9, further comprising receiving and storing the second web page retrieved from most frequently viewed web pages. 

12, 26. A system comprising: a display module configured to display a first web page, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation of a plurality of web pages; a communication module configured to receive a second web page that is downstream of the first web page in the page flow from a server before receiving a request from a user to view 

15, 21. The system of claim 12, wherein the communication module is configured to receive further data which is used in conjunction with the second web page for displaying to the user.

16. The system of claim 12, wherein the communication module is configured to receive from the server the second web page retrieved from most frequently viewed web pages. 

17. The system of claim 16, wherein the memory device is configured to store the second web page received from the server. 

18, 23, 24. A system comprising: a processor configured to: pre-fetch web pages according to a page flow based on an observation of a user navigation of a plurality of web pages; and process first web page that is upstream of other web pages in the page flow; a receiving module to receive a request from a user device to display the first web page to a user; and a transmitting module configured to transmit the first web page to the user device to be viewed by the user; and transmit a second web page to the user device to be stored in the user device, before a request is received from the user to view the second web page, the second web page being downstream of the first web page in the page flow.







wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category, and 
wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category.

1. A processor-implemented method comprising: pre-fetching, by a user device, web pages according to a page flow based on an observation of a user navigation of a plurality of web pages; processing, by the user device, a first web page that is upstream of other web pages in the page flow; retrieving, by a server, a second web page based on the page flow and in response to the processing of the first web page by the user device, the second web page being downstream of the first web page in the page flow; and transmitting, by the server, the second web page to the user device, the second web page to be stored in the user device.   


wherein transmitting the instructions to the mobile device further comprises transmitting an instruction to direct the web-enabled application to receive and store the second set of objects on the mobile device after the web-enabled application renders the first interface.
	
4, 14, 19. The processor-implemented method of claim 1, wherein the second web page is stored in a local memory device of the user device which is used to view the web pages.
Claims 6, 17, 30. The computer-implemented method of claim 1, 
wherein the first set of objects comprises at least one of a web page, CSS file, script, program, code object, image, digital media file, URL, JavaScript data, or link, and
wherein the second set of objects comprises at least one of a web page, CSS file, script, program, code object, image, digital media file, URL, JavaScript data, or link.

1. A processor-implemented method comprising: pre-fetching, by a user device, web pages according to a page flow based on an observation of a user navigation of a plurality of web pages; processing, by the user device, a first web page that is upstream of other web pages in the page flow; retrieving, by a server, a second web page based on the page flow and in response to the processing of the first web page by the user device, the second web page being downstream of the first web page in the 

wherein the user input data corresponds to a text-based query, and 
the first set of objects and second set of objects are determined to be responsive to the text-based query.

1. A processor-implemented method comprising: pre-fetching, by a user device, web pages according to a page flow based on an observation of a user navigation of a plurality of web pages; processing, by the user device, a first web page that is upstream of other web pages in the page flow; retrieving, by a server, a second web page based on the page flow and in response to the processing of the first web page by the user device, the second web page being downstream of the first web page in the page flow; and transmitting, by the server, the second web page to the user device, the second web page to be stored in the user device.   


wherein the user input data corresponds to a request for results matching a user-specified category, and 
the first set of objects and second set of objects are determined in response to the request for results.

3, 7, 20. The processor-implemented method of claim 1, further comprising determining which of the plurality of web pages are most frequently viewed and retrieving the second page from the most frequently viewed web pages.
Claims 9, 20, 29. The computer-implemented method of claim 1, 
wherein the user input data corresponds to a request to advance to a next interface in the sequence of interfaces, and 
the first set of objects and second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces.	

1. A processor-implemented method comprising: pre-fetching, by a user device, web pages according to a page flow based on an observation of a user navigation of a plurality of web pages; processing, by the user device, a first web page that is upstream of other web pages in the page flow; retrieving, by a server, a second web page based on the page flow and in response to the processing of the first web page by the user device, the second web page being downstream of the first web page in the page flow; and transmitting, by the server, 


wherein the information repository is a memory or a cache associated with the mobile device.

4, 14, 19. The processor-implemented method of claim 1, wherein the second web page is stored in a local memory device of the user device which is used to view the web pages.
Claims 11, 22. The computer-implemented method of claim 1, 
wherein (i) the web resource is a web site and the server is a web server, or (ii) the web resource is a programmatic interface and the server is an application server.

9, 22, 25. A processor-implemented method comprising: displaying a first web page to a user, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation of a plurality of web pages; receiving a second web page that is downstream of the first web page in the page flow from a server before receiving a request from the user to view the second web page; storing the second web page in a memory device; and displaying, in response to the request 


wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application.

9, 22, 25. A processor-implemented method comprising: displaying a first web page to a user, the first web page being upstream of other web pages in a page flow determined based on an observation of a user navigation of a plurality of web pages; receiving a second web page that is downstream of the first web page in the page flow from a server before receiving a request from the user to view the second web page; storing the second web page in a memory device; and displaying, in response to the request from the user, the second web page, using the page flow.

Claim 28. Claim 28 is substantially similar to claims 4, 8, 15, 19.

Claims 1-26


Claims 1-22 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,169,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-30 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-39 of U.S. Patent No. US 8,169,443.
Claims 1-22 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,547,383. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-30 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-39 of U.S. Patent No. US 8,547,383.
Claims 1-22 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,219,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 and 26-30 of Instant Application (Appl. No. 16/714,674) are broader than claims 1-18 of U.S. Patent No. US 9,219,792.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9-14, 16, 17, 20-22, 26, 27, 29, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Genty et al. (Pub. No.: US 2002/0078165, hereinafter, “Genty”).
Claims 1, 12, 26. Klein teaches:
A computer-implemented method for pre-fetching data, the method comprising: – on lines 37-45 in column 3 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested.)
receiving user input data over a network from a web-enabled application, – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
identifying, based on the user input data, a first set of objects for enabling the web-enabled application to render a first interface; – on lines 66-67 in column 5, on lines 1-8 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java 
determining, based on the user input data, a second set of objects for enabling the web-enabled application to render a second interface, – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)
transmitting, over the network and to the mobile device, the first set of objects and instructions to direct the web-enabled application to: – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-22 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)
(i)    render, using the first set of objects, the first interface in the web-enabled application, – on lines 12-16 in column 6 (The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110.)
(ii)    receive and store the second set of objects in an information repository associated with the mobile device, and – on lines 28-35 in column 6 (Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)
(iii)    in response to a user input, render, using the second set of objects, the second interface in the web-enabled application, wherein the second set of objects is retrieved from the information repository. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction begins. And the faster the objects 128 can be pre-cached, the better the 

Klein does not explicitly teach:
wherein the web-enabled application running on a mobile device.
However, Weiss teaches:
wherein the web-enabled application running on a mobile device – in paragraph [0027] (A common user device 140a-c may run a browser software program to surf the network and to communicate with one or more content servers 120a-c via portal 130. User devices 140 may be a laptop computer, a PDA such as a handheld computer, a cellular phone, a palm computer, an Internet appliance or other device having the communications, processing and display capabilities for performing the present invention.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include wherein the web-enabled application running on a mobile device, as taught by Weiss, in paragraph [0002], to improving the quality of the user experience while navigating various websites by using the time that the user is viewing one page, to predict and fetch a following or next web page or additional browsing pages.

Combination of Klein and Weiss does not explicitly teach:
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces.
However, Genty teaches:
wherein the web-enabled application is configured to render a sequence of interfaces associated with a web resource running on a server; wherein the first interface is in the sequence of interfaces; wherein the second interface is in the sequence of interfaces; wherein the second interface is subsequent to the first interface in the sequence of interfaces – in paragraphs [0029], [0030], [0033] (The server includes a web page 330 that is a graphical interface having many sub-links. A user can access an area of interest on the web page 330 by positioning a cursor over the area of interest and clicking. This action causes the server 300 to retrieve a sub-page of the web page 330 by loading the sub-page into memory and displaying the sub-page on the client 320. A prefetch module 360 prefetches a sub-page of the web page 330 from the server 300. For example, if a user is reading a set of articles on a web page about fishing and the next set of articles on the web page is about golf, the prefetch module 360 would download the set of articles about golf from the server 300 and store them in memory of the client 320. The normal prefetching begins whereby all the sub-links corresponding to sub-pages on the web page are prefetch in order, usually from top to bottom (box 440).)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Weiss with Genty to include wherein the web-enabled application is configured to render a sequence of interfaces associated with a web 

Claims 2, 13. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
further comprising predicting, responsive to receiving the user input data, that the second interface is one of a set of possible next interfaces in the sequence of interfaces, wherein the second set of objects are determined based at least on the predicting. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 3, 14. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the predicting is based on an analysis of most frequently rendered interfaces. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 5, 16. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein transmitting the instructions to the mobile device further comprises transmitting an instruction to direct the web-enabled application to receive and store the second set of objects on the mobile device after the web-enabled application renders the first interface. – on lines 28-35 in column 6 (Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Claims 6, 17, 30. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the first set of objects comprises at least one of a web page, CSS file, script, program, code object, image, digital media file, URL, JavaScript data, or link, and – on lines 66-67- in column 5, on lines 1-8 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)
wherein the second set of objects comprises at least one of a web page, CSS file, script, program, code object, image, digital media file, URL, JavaScript data, or link. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Claims 9, 20, 29. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the user input data corresponds to a request to advance to a next interface in the sequence of interfaces, and the first set of objects and second set of objects are determined in response to the request to advance to a next interface in the sequence of interfaces. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction begins. And the faster the objects 128 can be pre-cached, the better the odds that an object 128 will be cached locally before the next Browser 110 transaction begins.)

Claims 10, 21. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the information repository is a memory or a cache associated with the mobile device. – on lines 42-52 in column 8 (Pre-caching is most effective if all Web Objects 128 have time to be requested from Web Server 112 and copied into Web Browser Cache 130 before the next Web Browser 110 transaction begins. And the faster the objects 128 can be pre-cached, the better the odds that an object 128 will be cached locally before the next Browser 110 transaction begins.)

Claims 11, 22. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein (i) the web resource is a web site and the server is a web server, or (ii) the web resource is a programmatic interface and the server is an application server. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-8 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110.)

Claim 27. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 26 – refer to the indicated claim for reference(s).

Weiss further teaches:
wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature on the web-enabled application. – in paragraph [0007], Abstract (When a user or system accesses a website or a web page, the delivery of an HTML file is initiated. Upon receiving the HTML file or page, the browser or other application begins parsing the HTML file. The rendering of markup language based files is accelerated by employing an apparatus to capture requests for markup language pages. The requested pages are retrieved and then examined to identify additional links that are contained therein. The markup language page is then modified by adding a trigger or tag into the page. The trigger or tag is basically a mechanism to automate a request for additional markup language information or pages. The trigger or tag, when received by the device requesting the markup language page, will invoke a request to obtain the markup language information or file represented by the tag. The tag can be a browser activated link or a JavaScript. A predictive module is used to review the additional links in the requested pages to identify a predicted next page to be downloaded or requested. This predicted next page or link can be a most likely candidate for what a user viewing the current page would request.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Genty with Weiss to include wherein the sequence of pages comprises a set of web application files for enabling a user interface (UI) feature .

Claim(s) 4, 7, 8, 15, 18, 19, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Genty et al. (Pub. No.: US 2002/0078165, hereinafter, “Genty”) and Haveliwala et al. (Pub. No.: US 2010/0293057, hereinafter, “Haveliwala”).
Claims 4, 15. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s).
Klein teaches:
wherein the predicting is based on a result associated with the second interface being identified as a result that is responsive to the at least one of a text-based query or a user-specified category. – on lines 11-22 in column 6 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Weiss, and Genty does not explicitly teach:
wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category.
However, Haveliwala teaches:
wherein the user input data corresponds to a request for results that are responsive to at least one of a text-based query or a user-specified category – in paragraph [0006] (A user's interests may be expressed as terms, categories, or links, or any combination thereof. The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. Advertisers provide a price that they will pay to display advertisements to different user profiles, in essence bidding for different user profiles. An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user profile are selected for providing advertisements to the user. Advertisements from these advertisers are selected, and provided to the user for display in conjunction with the search results.)


Claims 7, 18. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
the first set of objects and second set of objects are determined to be responsive to the text-based query. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-22 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Weiss, and Genty does not explicitly teach:
wherein the user input data corresponds to a text-based query.
However, Haveliwala teaches:
wherein the user input data corresponds to a text-based query – in paragraph [0006] (An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user profile are selected for providing advertisements to the user. Advertisements from these advertisers are selected, and provided to the user for display in conjunction with the search results.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Genty with Haveliwala to include wherein the user 

Claims 8, 19. Combination of Klein, Weiss, and Genty teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
the first set of objects and second set of objects are determined in response to the request for results. – on lines 28-35 in column 5, on lines 66-67 in column 5, on lines 1-22 in column 6 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network). Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it.)

Combination of Klein, Weiss, and Genty does not explicitly teach:
wherein the user input data corresponds to a request for results matching a user-specified category.
However, Haveliwala teaches:
wherein the user input data corresponds to a request for results matching a user-specified category – in paragraph [0006] (A user's interests may be expressed as terms, categories, or links, or any combination thereof. The user profile information is derived from any of prior searches by the user, prior search results, user activities in interacting with prior search results, user demographic, geographic, or psychographic information, expressed topic or category preferences, and web-sites associated with the user. Advertisers provide a price that they will pay to display advertisements to different user profiles, in essence bidding for different user profiles. An advertisement request, for example in conjunction with a search query, is received from a user (or a client device such as the user's browser). The user profile of the user is obtained, and the advertiser (or advertisers) who have offered the highest effective price for the user 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Genty with Haveliwala to include wherein the user input data corresponds to a request for results matching a user-specified category, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claim 28. Claim 28 is substantially similar to claims 4, 8, 15, 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Examiner, Art Unit 2449